 

Exhibit 10(zzz)

 

AMENDMENT TO LEASE 

 

This Amendment to Lease is made effective as January 17, 2013, between Bank of
the West, Sole Trustee of the Edward H. Wagner Trust and Bank of the West, Sole
Trustee of The Wagner Trust of 1979, Successors-in-Interest to Edward H. Wagner
and Charles S. Wagner (collectively, “Landlord”) and North Valley Bank, a
California corporation (“Tenant”).

 

1.Recitals. This Amendment to Lease is made with reference to the following
facts and objectives.

 

a)Landlord and Tenant entered into a written Lease dated March 1, 2007, (the
“Lease”) in which Tenant leased approximately 4,900 square feet known 793
Redwood Drive, Garberville, California 95440 (the “Premises”).

 

b)Tenant exercised its option to extend the Lease for an additional three year
period to and including February 28, 2013.

 

c)The parties desire to extend the term of the Lease for an additional period of
five (5) years, from March 1, 2013 to and including February 28, 2018, and to
grant to Tenant an option to extend for an additional five (5) years.

 

2.Extension of Term. The term of the Lease shall be extended for an additional
period of five (5) years (the “Additional Term”), from and after March 1, 2013
so that the term of the Lease shall extend to and include February 28, 2018. The
minimum monthly rent for March 1, 2013, to February 28, 2014, will be $5,074.72.

 

3.Minimum Monthly Rent.

 

a. The minimum monthly rent for the Additional Term shall be increased, on March
1, 2014, March 1, 2015, March 1, 2016, and March 1, 2017 and, in addition, if
the “Extension Option” (as defined below) is exercised, the minimum monthly rent
for the Extension Option term shall be increased on March 1, 2019, March 1,
2020, March 1, 2021, and on March 1, 2022, increased in each case by an amount
equal to the lesser of: (a) 3% (to 103% of the minimum monthly rent amount in
effect on the day prior to the calculation of the increase) or (b) the increase,
if any, but not any decrease, from the “Base Month” as hereinafter defined, in
the Consumer Price Index of the Bureau of Labor Statistics of the U.S.
Department of Labor for CPI U (All Urban Consumers), for all of California, as
“CPI”.

 

 

 

 

b. The minimum monthly rent payable in accordance with paragraph 3a. above shall
be calculated as follows: for the Additional Term, the minimum monthly rent of
$5,074.72 as of March 1, 2013, shall be multiplied by a fraction the numerator
of which shall be the CPI of the calendar month 2 months prior to the month
during which the adjustment is to take effect, and the denominator of which
shall be the CPI of the calendar month which is 2 months prior to March 1, 2013.
The sum so calculated shall constitute the new minimum monthly rent hereunder,
but in no event shall any such new minimum monthly rent be less than the minimum
monthly rent payable for the month immediately preceding the rent adjustment or
more than three percent (3%) higher than the minimum monthly rent hereunder
prior to such CPI increase.

 

c. The minimum monthly rent payable in accordance with paragraph 3a. above shall
be calculated as follows: for the Extension Option term, the minimum monthly
rent in effect in March, 2018 (as calculated in accordance with the provisions
of Sections 4b) and 4c) below) shall be multiplied by a fraction the numerator
of which shall be the CPI of the calendar month 2 months prior to the month
during which the adjustment is to take effect, and the denominator of which
shall be the CPI of the calendar month which is 2 months prior to March 1, 2018.
The sum so calculated shall constitute the new minimum monthly rent hereunder,
but in no event shall any such new minimum monthly rent be less than the minimum
monthly rent payable for the month immediately preceding the rent adjustment or
more than three percent (3%) higher than the minimum monthly rent hereunder
prior to such CPI increase.

 

d. In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Landlord and
Tenant.

 

e. In addition to the foregoing, if the Extension Option is exercised, the
monthly minimum rent shall be increased to the “MRV” (as hereinafter defined)
effective as of March 1, 2018 in accordance with the provisions of Section 4b)
and 4c) below.

 

4.Option to Extend. Tenant shall have one (1) option ("Extension Option") to
further extend the Lease term from March 1, 2018 to and including February 28,
2023 Extension Option term"), on the following terms and conditions:

 

a)         Tenant's Extension Option shall be subject to satisfaction of each of
the following conditions precedent, which are solely for the benefit of, and may
be waived unilaterally by, Landlord:



 

Amendment to Lease  Page 2 of 5 The Bank of the West, etc. / North Valley Bank
  



 

 

 

 

(i)         The Extension Option shall be exercised by written notice delivered
by Tenant to Landlord no later than nine (9) months and no earlier than twelve
(12) months prior to the end of the Term;

 

(ii)        Tenant shall be in occupancy of one hundred percent (100%) of the
area of the Premises directly or through a wholly owned subsidiary (at any
tier), and not through an unaffiliated assignee or sublessee; and

 

(iii)       The Lease shall be in full force and effect and Tenant shall not be
in default of any material provision thereof both on the day such written notice
is delivered to Landlord and on the last day of the Term; provided, however, if
Tenant is in default but the cure period has not run, this condition shall be
deemed satisfied if Tenant cures the default within the applicable cure period.

 

b)         In the event the Term shall be extended as the result of the exercise
by Tenant of the Extension Option, then all of the terms, covenants and
conditions of this Lease shall remain in full force and effect during the
Extension Option term, except that the initial minimum monthly rent during the
Extension Option term shall be adjusted, as of the commencement of the Extension
Option term, to the then effective fair market rental rate (“MRV”) as mutually
agreed to by Landlord and Tenant; provided, however, that in no event shall the
minimum monthly rent payable for any Lease Year be less than the minimum monthly
rent payable for the immediately preceding Lease Year.

 

c)         If Landlord and Tenant cannot agree on the MRV within thirty (30)
days after Tenant has exercised the Extension Option, then Landlord and Tenant
shall then immediately appoint a mutually acceptable appraiser or broker to
establish the new MRV within the next 30 days. The appraiser shall be an MAI
appraiser, or the broker shall be licensed by the State of California, and
either shall have a minimum of five years’ experience valuing similar properties
in the region. Any associated costs will be split between the parties. If the
parties cannot agree on an appraiser or broker to establish the MRV then either
party may apply to the court for the appointment of an appraiser. If the MRV has
not been determined by the commencement of the Extension Option term, Tenant
shall continue to pay the minimum monthly rent in effect prior to the Extension
Option term and shall pay any shortfall in the minimum monthly rent within
fifteen (15) days after the MRV has been determined.

 

d)         Nothing stated or omitted in this Amendment to Lease shall be
construed as a grant of any other extension of the term of this Lease or of any
commitment to any further extension.

 

Amendment to Lease  Page 3 of 5 The Bank of the West, etc. / North Valley Bank
  

 

 



 



5.Hazardous Substances. Tenant covenants and agrees that it will not use, keep
or suffer to be kept, or generate, store, or release any hazardous, toxic, or
infectious substances, materials, wastes, pollutants or contaminants including
but not limited to petroleum products (collectively, “Hazardous Substances”) in,
upon or about the Premises or any portion of the shopping center in which the
Premises are located (“Shopping Center”). Tenant shall promptly remove and clean
up any Hazardous Substance brought onto or about the Premises or the Shopping
Center in violation of this provision. Tenant shall indemnify, protect, defend
and hold harmless Landlord and its employees, directors, officers, shareholders,
agents, affiliates, and successors in interest (collectively, the “Landlord
Parties”) from and against all claims, damages, liabilities, penalties,
judgments, settlements, loss of rents, costs and expenses including reasonable
attorneys’ fees and court costs collectively hereinafter referred to as “Claims”
incurred by Landlord in connection with any Hazardous Substances used, kept,
generated, stored or released by Tenant on the Premises or Shopping Center or to
correct any violation of this covenant, or to remove, neutralize or render
harmless any Hazardous Substance, or to comply with the requirements of any
regulatory body having jurisdiction over Hazardous Substances, or to contest the
actions of any such regulatory body with respect to the Shopping Center.
Tenant’s indemnity obligation hereunder shall survive the expiration or earlier
termination of this Lease. If Tenant knows or has reasonable cause to believe
that a Hazardous Substance is located, in, on, under or about the Premises,
other than as previously consented to by Landlord in writing, Tenant shall
immediately give written notice of such fact to Landlord. Tenant shall also
immediately give to Landlord a copy of any documents received from any
governmental authority regarding the presence of Hazardous Substances in, on,
under or about the Premises. Tenant shall, at its sole cost and expense, comply
with all applicable laws relating to Hazardous Substances and all directives and
orders of governmental agencies relating to Hazardous Substances. Landlord and
its lenders shall have the right to enter the Premises at any time upon
reasonable notice for the purpose of verifying compliance with applicable laws
relating to Hazardous Substances. The cost of such inspection shall be paid for
by Landlord, unless contamination caused by Tenant is found to exist in, on,
under or about the Shopping Center or a default exists under this Lease.

 

6.Effectiveness of Lease. Except as set forth in this Amendment to Lease, all
the provisions of the Lease shall remain unchanged and in full force and effect.

 

7.Conflict of Terms. In the event of any conflict between the provisions of the
Lease and this Amendment to Lease, the provisions of this Amendment to Lease
shall prevail.

 

8.Representations and Warrantees. As material inducement for Landlord’s
agreement to this Amendment to Lease, Tenant hereby represents and warrants to
Landlord that as of the date first set forth above, Landlord is in full
compliance with all of its obligations under the Lease, Landlord has not
breached any of its obligations thereunder, and no facts or circumstances have
occurred that, with the passage of time, could arise to a default by Landlord
under the Lease.



 

Amendment to Lease  Page 4 of 5 The Bank of the West, etc. / North Valley Bank
  



 

 

  

LANDLORD:

 

BANK OF THE WEST,
a California banking corporation, Sole

Trustee of the EDWARD H. WAGNER TRUST

 

 

TENANT:

 

NORTH VALLEY BANK,
a California corporation

By

/s/ Jonna Greenlee

  By   Name Jonna Greenlee   Scott R. Louis Title VP   EVP / Chief Operating
Office               By

/s/ Betty Samuels

  By   Name   Betty Samuels   Name   Title   AVP   Title                

BANK OF THE WEST, a California
banking corporation, Sole Trustee of
THE WAGNER TRUST OF 1979

                      By /s/ Jonna Greenlee         Name Jonna Greenlee        
Title VP                       By /s/ Betty Samuels       Name Betty Samuels    
    Title AVP        

 

Amendment to Lease  Page 5 of 5 The Bank of the West, etc. / North Valley Bank
  

 

--------------------------------------------------------------------------------

